Citation Nr: 0322399	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from May 22, 1998, through 
October 1, 2001.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from October 2, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1971 to November 1975.  This case comes to the Board 
of Veterans' Appeals (Board) from an April 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  In June 2001, a hearing was 
held before the undersigned at the RO.  A transcript of this 
hearing has been associated with the record.  

A discussion of the procedural history of this case is in 
order.  In April 2000, the RO granted service connection for 
PTSD, rated 30 percent, effective May 22, 1998.  The veteran 
submitted a notice of disagreement in August 2000.  A 
statement of the case was mailed to the veteran in May 2001, 
and the veteran perfected his appeal by the submission of a 
VA Form 9, Appeal to Board of Veterans' Appeals, received by 
VA in June 2001.  The Board remanded the issue to the RO in 
August 2001.  A January 2003 rating decision increased the 
rating for the PTSD to 50 percent effective October 2, 2001.  
A supplemental statement of the case (SSOC) addressed this 
issue in January 2003.  Because the appeal was from the 
initial rating assigned following the grant of service 
connection for PTSD, the issues have been characterized to 
reflect the "staged" ratings.  See also Fenderson v. West, 
12 Vet. App. 119 (1999).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The RO has essentially provided the veteran notice 
of the VCAA in accordance with the Quartuccio guidelines.  
See letter from RO to veteran dated in June 2002, and SSOC 
dated in January 2003.  

Also, subsequent to the most recent SSOC in March 2003 a 
letter from a private physician, Dr. Gilbert Parks, was 
associated with the evidentiary record.  The RO has not 
reviewed this evidence, and the veteran did not include a 
waiver.  Initial consideration of this evidence by the AOJ is 
required.  Furthermore, regarding this recently submitted 
letter from Dr. Parks, review of the letter indicates that 
the physician had treated the veteran since April 2001, on a 
weekly, then monthly, basis.  As these records, first sought 
by the Board as part of an August 2001 remand, are relevant 
to the issues currently before the Board, the RO should seek 
to obtain these private treatment records.


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from Dr. Gilbert 
Parks in Topeka, Kansas all records 
associated with treatment afforded the 
veteran since April 2001.  Any necessary 
permission/authorization should be 
provided by the veteran.  All attempts to 
obtain such records should be documented 
in the claims folder.  

2.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record and re-adjudicate the 
claims in light of any additional 
evidence received.  If any claim remains 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the requisite 
period of time to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




